DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 16 December 2021 has been received, & its contents have been carefully considered. As a result, Claims 1-12 & 14-20 are pending for review.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figures 1A & 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as indicated in Para. 43 of the instant application. See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #2 in Fig. 1A; #38 in Fig. 4 & 5; & #100, 112, 113, 200, 210 & 213 in Fig. 6A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Ref. #36 to describe both an oven & a top array;
The specification includes a number of grammatical errors, e.g.:
In Lines 3-4 of Para. 10, “expensive losses if the oven if sitting idle for 50% or more of the time” should be “expensive losses if the oven is sitting idle for 50% or more of the time”;
In Lines 5-6 of Para. 14, “In the case of using stored energy from devices such capacitors and batteries to power” should be “In the case of using stored energy from devices such as capacitors and batteries to power”;
In Lines 5-7 of Para. 53, “This can be done by modulating a specific % on time as each item passes over or under an element effectively limits this power. Using cooking recipes that evenly distribute power distribute among all the heater elements are most efficient.” should be similar to “This can be done by modulating a specific % on time as each item passes over or under an element, which effectively limits this power. Using cooking recipes that evenly distribute power [[distribute ]]among all the heater elements are most efficient.” or “This can be done by modulating a specific % on time as each item passes over or under an element, effectively limiting this power. Using cooking recipes that evenly distribute power [[distribute ]]among all the heater elements are most efficient.;
In Line 3 of Para. 56, “flow rate 208” should be “flow rate with sensor 208”;.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The specification fails to disclose the period of the system receiving available energy over a period of 00001 to 1 second, as recited in Claim 11. As stated in Para. 25, the recited period is 0.001 to 1 second.
Claim Objections
Claims 11, 14 & 15 are objected to because of the following informalities:
In Claim 11, the recitation of “a period of 0.0001 to 1 seconds” should be “a period of 0.0001 to 1 second”; &
In Line 1 of each of Claims 14 & 15, there is insufficient antecedent basis for the recitation of “the length” in each claim.
NOTE: Upon further consideration of both the original & amended disclosure, it seems apparent “the length” refers to the length of the item recited in Claim 1. Further, prosecution will proceed with the assumption that Claims 14 & 15 were intended to be amended depend from Claim 1, & confirmation or correction of this assumption is requested.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
de Luca et al., US #2015/0230658
[De Luca ('658)]

-
Schjerven, Sr., et al., US #2011/0048245
[Schjerven ('245)]

-
Wiker et al., US #2018/0338503
[Wiker ('503)]


~ Under 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(d), and of35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4th Para.: Subject to the [fifth paragraph of 35 U.S.C. § 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 & 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Each of Claims 14 & 15 depends from previously canceled Claim 13 & therefore fails to further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wiker ('503) in view of de Luca ('658).
In Re Claims 1, 4-8, 11, 14, 17 & 20, Wiker ('503) discloses:
Cl. 1: All aspects of the claimed invention including: An oven system (Conveyor Oven #20) to heat a moving item (Food / Item #32(x)), the oven system comprising:
a conveyor capable of moving at more than one speed along a path of movement (At least Para. 72: The speed of Conveyor #22 is adjusted to coordinate with the temperature of Tunnel #24);
a heat source positioned along the path of movement (Gas Burners #60, 62; Electric Heating Elements #63);
a baseline heating profile for heating the moving item at a constant velocity (At least Abstract, Fig. 5B, 25A, 25B: Profiles of cooking times at the detection of a food item);
a sensor to detect energy available for the heat source at a particular moment or over a period of time (At least one of Temperature Sensors #80, 82, 93, 95); and
wherein, when the moving item exits the oven system, the energy supplied by the heat source to the moving item equals the energy to be supplied per the baseline heating profile, and wherein the baseline heating profile relates to a length of the moving item (Fig. 5B: The combined heat output & food item dwell time of all heating elements & dwell time of the food item is equivalent to the total heat output & dwell time required to fully cook the item).
With the possible exception of: a system to dynamically modify, based on the energy available, the baseline heating profile into a modified heating profile comprising a variable conveyance speed.
Nevertheless, de Luca ('658) discloses from the same Conveyor Oven field of endeavor as applicant's invention, a conveyor oven (Oven #800) utilizing a controller (Para. 71: PLC, not shown) to modify a baseline profile to adjust both heat output & conveyor speed (Abstract; Cl. 26; Para. 44-46, 54-55: The controller adjusts various parameters including heating element cycle times & cooking cycle times, e.g. conveyor speed).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the modifying of the base profile of the conveyor oven of Wiker ('503) with the control sequence of de Luca ('658) for the purpose of providing for the ability to prepare various types of foods with different cooking profile requirements.
Cl. 4: wherein the heat source comprises a reflector or isolator to maintain heat within a defined region (Para. 95).
Cl. 5: wherein the sensor comprises one or more of a voltage sensor, a current sensor, a temperature sensor (One or more of Temperature Sensors #80, 82, 93, 95), and an air velocity sensor.
Cl. 6, 7: wherein the baseline heating profile and any change to the modified heating profile comprises a sequence of on and off times for the heat source / wherein the baseline heating profile and any change to the modified heating profile comprises a change in an air flow velocity or a change in an air flow volume (Para. #92: Fans #72, 74 & 82 providing heat from Burners #60, 62 to Fingers #76 & 78 are cycled on & off).
Cl. 8: wherein the baseline heating profile comprises the energy imparted by the heat source and where the baseline heating profile is alterable so that the energy supplied by the heat source equals the energy to be supplied per the baseline heating profile (Fig. 5A, 5B: The output of the baseline profile is equal to the heat output requirement to fully cook the food).
Cl. 11: wherein the system receives the energy available over a period of 0.0001 to 1 seconds and modifies the baseline heating profile accordingly (At least Para. 92: The oven includes a gas output sensor, e.g. sensing available energy over a period of time (not shown) to control the parameters of the oven, the specific time frame being a matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 25, applicant has not disclosed any criticality (new or unexpected results produced therefrom) over the prior art of record for the claimed limitations).
Cl. 14: wherein the length is detected using one or more of a camera, a weight sensor, a laser, a diode, a reflector, a hall effect sensor, an RFID sensor, and an ultrasonic sensor (Para. 95: The system can include a reflective sensor & photosensors #79, 81).
Cl. 17: wherein the moving item comprises a first item disposed on the conveyor prior to a second item, and the baseline heating profile of the first item is combined with the baseline heating profile of the second item (Para. 239: The control system adjusts the oven upon detection of a second food item on the conveyor).
Cl. 20: A process for using a conveyor oven comprising:
placing an item on a conveyance system (Placing Food Item #32(x) on Conveyor #22 of Conveyor Oven #20);
selecting a length and a baseline cooking profile conveyor for the item (At least Abstract, Fig. 5B, 25A, 25B: Profiles of cooking times at the detection of a food item);
synchronizing a conveyance speed accordingly so as to impart a correct energy to the item when the item exits the conveyor oven (At least Para. 72: The speed of Conveyor #22 is adjusted to coordinate with the temperature of Tunnel #24),
wherein the baseline heating profile relates to a length of the moving item (Fig. 5B: The cooking profile is configured to ensure the food item is fully cooked upon fully exiting the oven, which of necessity takes into account the length of the item).
With the possible exception of: adjusting a baseline heating profile before or heating through the conveyor oven based on an existing or future item to be heated through the conveyor oven; and
Nevertheless, de Luca ('658) discloses from the same Conveyor Oven field of endeavor as applicant's invention, a conveyor oven (Oven #800) utilizing a controller (Para. 71: PLC, not shown) to modify a baseline profile to adjust both heat output & conveyor speed (Abstract; Cl. 26; Para. 44-46, 54-55: The controller adjusts various parameters including heating element cycle times & cooking cycle times, e.g. conveyor speed).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the modifying of the base profile of the conveyor oven of Wiker ('503) with the control sequence of de Luca ('658) for the purpose of providing for the ability to prepare various types of foods with different cooking profile requirements.
In Re Claims 2 & 3, with respect to “wherein the heat source include one or more heaters having a ratio of resistance to blackbody radiative area of less than 2” & “wherein the heat source includes one or more heaters powered by less than 48 volts”, Wiker ('503) discloses the use of an electric heating element (Element #63) but is silent on the resistance to surface area of the heater.  Nevertheless, since the specific or required capacity, heat density, etc., of the heating element for a given conveyor oven installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of oven, the number of elements, the required output capacity, etc., to configure an apparatus such as recited in Wiker ('503) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record..
In Re Claims 9 & 10, with respect to “wherein the system receives the energy available over a period of 10 to 30 seconds and modifies the baseline heating profile accordingly” & “ wherein the system receives the energy available over a period of 1 to 30 seconds and modifies the baseline heating profile accordingly”, since the heating element on or cycle time for oven is dependent upon the type of food being prepared, the required cooking temperature, etc., to configure an apparatus such as recited in Wiker ('503) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record..
In Re Claims 12, 15, 16 & 19, de Luca ('658) further discloses:
Cl. 12: wherein the heat source is able to reach 500ºF within 5 seconds (Para. 10: The burners are designed to reach 1400ºK / 2060ºF in under 30 seconds, or ~350ºF in 5 seconds; however, the sizing of the heating elements for optimizing the warm-up period is considered a matter of design choice since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 25, applicant has not disclosed any criticality (new or unexpected results produced therefrom) over the prior art of record for the claimed limitations).
Cl. 15, 16: wherein the length is indicated using a manual selection / wherein the baseline heating profile for the moving item is indicated using a manual selection (Para. 57: A user can manually input details of the food item to determine the proper cooking baseline profile).
Cl. 19: wherein the heat source is capable of reaching 900º F within 5 seconds (Para. 10: The burners are designed to reach 1400ºK / 2060ºF in under 30 seconds, or ~350ºF in 5 seconds; however, the sizing of the heating elements for optimizing the warm-up period is considered a matter of design choice since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 25, applicant has not disclosed any criticality (new or unexpected results produced therefrom) over the prior art of record for the claimed limitations) and wherein the heat source comprises end to end U-shaped heating elements that together have a generally circular shape (Wiker ('503): The shape / configuration of either Electric Heating Element #63 & Burners #60 & 62 is considered an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the element being U-Shaped with a generally circular shape solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the Wiker ('503) would function equally well in either configuration).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Wiker ('503) in view of de Luca ('658) & Schjerven ('245).
In Re Claim 18, Wiker ('503) discloses: An oven system (Conveyor Oven #20) to heat a moving item (Food / Item #32(x)), the oven system comprising:
a conveyor capable of moving at more than one speed along a path of movement (At least Para. 72: The speed of Conveyor #22 is adjusted to coordinate with the temperature of Tunnel #24);
a heat source positioned along the path of movement (Gas Burners #60, 62; Electric Heating Elements #63);
a baseline heating profile for heating the moving item at a constant velocity (At least Abstract, Fig. 5B, 25A, 25B: Profiles of cooking times at the detection of a food item);
a sensor to detect energy available for the heat source at a particular moment or over a period of time (At least one of Temperature Sensors #80, 82, 93, 95); and
wherein, when the moving item exits the oven system, the energy supplied by the heat source to the moving item equals the energy to be supplied per the baseline heating profile (Fig. 5B: The combined heat output & food item dwell time of all heating elements & dwell time of the food item is equivalent to the total heat output & dwell time required to fully cook the item), and
With the possible exception of: a system to dynamically modify, based on the energy available, the baseline heating profile into a modified heating profile comprising a variable conveyance speed, & wherein the baseline heating profile is modified based on a second sensor monitoring the moving item within the oven system.
With respect to the modified profile, de Luca ('658) discloses from the same Conveyor Oven field of endeavor as applicant's invention, a conveyor oven (Oven #800) utilizing a controller (Para. 71: PLC, not shown) to modify a baseline profile to adjust both heat output & conveyor speed (Abstract; Cl. 26; Para. 44-46, 54-55: The controller adjusts various parameters including heating element cycle times & cooking cycle times, e.g. conveyor speed).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the modifying of the base profile of the conveyor oven of Wiker ('503) with the control sequence of de Luca ('658) for the purpose of providing for the ability to prepare various types of foods with different cooking profile requirements.
With respect to the second sensor within the system, Schjerven ('245) discloses from the same Conveyor Oven field of endeavor as applicant's invention, a conveyor oven (Oven #20) utilizing sensors (Photosensors #79, 81) to detect the presence & location of food items (Food #32(x)) placed on the conveyor (Conveyor #22), the placement of sensors being located within the tunnel along the path of the food (At least Para. 39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the placement of sensors at locations within the tunnel as taught by Schjerven ('245) into the conveyor oven of Wiker ('503) for the purpose of providing more accurate detection of the location of the food items & allow for triggering operational changes dependent upon the location of the food (Para. 39).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762